993 So.2d 203 (2008)
STATE of Louisiana
v.
Sandra CORDERO.
No. 2008-KH-1717.
Supreme Court of Louisiana.
October 3, 2008.
Opinion Concurring in Denial of Rehearing October 31, 2008.
*204 PER CURIAM.
Petitioner complains in her application that the internal operating procedures of the Fifth Circuit Court of Appeal effectively deprived her of supervisory review of a district court judgment denying her post-conviction relief in 2001 and resulted in an order from the court of appeal which did not conform to the requirements of La. Const. art. V, § 8(B). Cordero v. Jones, Warden, 01-1085 (La.9/20/02) (Dufresne, Cannella, Edwards, JJ.; Dufresne, J., for the court), writ denied, 01-3017 (La.9/20/02), 825 So.2d 1167. The application asks for various forms of relief, including merits review of her claims originally presented in her 2001 application.
This Court has received several hundred applications raising similar claims and asking for similar relief filed by petitioners whose pro se applications were denied by the Fifth Circuit from February 8, 1994 to May 21, 2007. (See 08-KH-1718 through 08-KH-1726; 08-KH-1729 through 08-KH-1730; 08-KH-1732 through 08-KH-1734; 08-KH-1736 through 08-KH-1743; 08-KH-1748 through 08-KH-1755; 08-KH-1757 through 08-KH-1766; 08-KH-1770 through 08-KH-1802; 08-KH-1804 through 08-KH-1813; 08-KH-1816 through 08-KH-1818; 08-KH-1821 through 08-KH-1823; 08-KH-1825 through 08-KH-1844; 08-KH-1846; 08-KH-1848 through 08-KH-1854; 08-KH-1856 through 08-KH-1862; 08-KH-1866 through 08-KH-1878; 08-KH-1880; 08-KH-1882 through 08-KH-1884; 08-KH-1886 through 08-KH-1889; 08-KH-1891 through 08-KH-1892; 08-KH-1904 through 08-KH-1910; 08-KH-1913 through 08-KH-1925; 08-KH-1930 through 08-KH-1938; 08-KH-1941 through 08-KH-1946; 08-KH-1948; 08-KH-1952 through 08-KH-1954; 08-KH-2002; 08-KH-2004 through 08-KH-2009; 08-KH-2015 through 08-KH-2017; 08-KH 2028 through 08-KH-2033; 08-KH-2043; 08-KH-2047 through 08-KH-2054; 08-KH-2056; 08-KH-2061; 08-KH-2063 through 08-KH-2065; 08-KH-2067 through 08-KH-2069; 08-KH 2071 through 08-KH-2074; 08-KH 2083; 08-KH-2087 through 08-KH-2089; 08-KH-2091 through 08-KH-2093; 08-KH-2110 through 08-KH-2112; 08-KH 2116; 08-KH-2120 through 08-KH-2121; 08-KH-2206; 08-KH-2216 through 08-KH-2219; 08-KH-2221 through 08-KH-2222; 08-KH-2234 through 08-KH-2239; 08-KH-2241; 08-KH-2269 through 08-KH-2270; 08-KH-2272 through 08-KH-2277; 08-KH-2280 through 08-KH-2286; 08-KH-2298; 08-KH-2300; 08-KH-2305 through 08-KH-2308; 08-KH-2322 through 08-KH-2324; 08-KH-2326 through 08-KH-2328; 08-KH-2332 through 08-KH-2333; 08-KH-2360 through 08-KH-2361; 08-KH-2369; 08-KH-2372 through 08-KH-2381; and 08-KH-2384.)
We have also received from the Fifth Circuit Court of Appeal an en banc resolution unanimously adopted by that court on September 9, 2008, recommending that this Court transfer all of these applications *205 to the court of appeal for random allotment to a panel of three judges drawn from five judges on that court, Chehardy, McManus, Wicker, Guidry, JJ., and Jasmine, Pro Tem. The en banc resolution also sets out internal procedures designed to promote completely independent review by the randomly-selected panels.
Therefore, in accordance with the Resolution of the Fifth Circuit Court of Appeal en banc, the application of Sandra Cordero is herewith transferred to the Fifth Circuit Court of Appeal for consideration according to the procedures outlined in the Fifth Circuit Court of Appeal's en banc resolution of September 9, 2008. These three-judge panels are to be insulated from all persons, other than the panel judges and their respective personal staffs. This Court also determines that the applications presently filed and pending in this Court by petitioners, raising similar claims and enumerated hereinabove should also be handled in accordance with the procedures outlined in this Order and the Fifth Circuit Court of Appeal's en banc resolution of September 9, 2008. Further, this Court also determines under its supervisory authority that the applications presently filed and pending in the Fifth Circuit Court of Appeal by those petitioners who raise similar claims should also be handled in accordance with the procedures outlined in this Order and the Fifth Circuit Court of Appeal's en banc resolution of September 9, 2008.
A copy of the Fifth Circuit Court of Appeal's en banc resolution of September 9, 2008 and a list of the similar applications to be transferred by this Court shortly to the Fifth Circuit Court of Appeal in separate actions are appended to this Order.
WEIMER, J., dissents and assigns reasons.
KIMBALL, J., concurs in denial of rehearing and assigns reasons, joined by VICTORY, TRAYLOR and KNOLL, JJ.
JOHNSON and WEIMER, JJ., would grant rehearing.

APPENDIX

MINUTES

MINUTES OF THE EN BANC MEETING OF THE JUDGES OF THE FIFTH CIRCUIT COURT OF APPEAL
PRESENT: CHIEF JUDGE EDWARD A. DUFRESNE, JR.
JUDGE MARION F. EDWARDS
JUDGE SUSAN M. CHEHARDY
JUDGE CLARENCE E. MCMANUS
JUDGE WALTER J. ROTHSCHILD
JUDGE FREDERICA HOMBERG WICKER
JUDGE GREG G. GUIDRY By Proxy
A quorum of the Judges being present, the meeting was called to order on September 9, 2008, by Chief Judge Edward A. Dufresne, Jr.
The Chief Judge distributed a Resolution which was reviewed and discussed by all. Following this discussion the Resolution was amended, the amendments discussed and the Resolution, as amended, was called for a vote. The Resolution (See Exhibit "A"), was moved by J. Edwards and seconded by J. Wicker and passed unanimously.
The provisions of the Resolution will not be implemented until acted upon by the Supreme Court. This too was approved by this court en banc.
*206 The next en banc meeting is scheduled for September 16, 2008.
9-9-2008
DATE
9-9-2008
DATE
/s/ Walter J. Rothschild
JUDGE WALTER J. ROTHSCHILD
RECORDING JUDGE
/s/ Edward A. Dufresne, Jr.
CHIEF JUDGE EDWARD A. DUFRESNE,
JR.
APPROVED BY:

RESOLUTION
Recommend to the Supreme Court the following possible solution to the Pro-Se Criminal Writ applications complaining that earlier applications by those same applicants had received inadequate review by this Court.
First, we are proposing that you consider remanding each of the current applications in your court to this court with direction that they be assigned to respective three-judge panels randomly selected from five judges of this court; namely, Judges Chehardy, McManus, Wicker, Guidry and Pro Tempore Jasmine who incidentally have had no hand in the process by which this court earlier handled these multiple applicants' earlier writs in this court.
Under this proposal, the applications will be controlled, handled and considered only by those five judges and such members of their respective personal staffs selected by them as a group, and as approved by the respective panels. Furthermore, none of the other three judges on this court will be involved in any way in consideration of the work of the three-judge panels, or conversant in any way with the five-panel judges to be assigned to handle these cases and their respective personal staff members which the five judges alone will choose to have assist them.
We are guided in this request by a desire to avoid imposing; financial or other burdens on other judges in this state who might otherwise be called upon to consider these cases out of our court.
Above Resolution adopted this 9th day of September, 2008 at an En Banc Meeting of the Fifth Circuit Court of Appeal.

Cases Transferred by Order of the Court
08-KH-1717 State ex rel. Sandra Cordero v. State
08-KH-1718 State ex rel. Jamie Simmons v. State
08-KH-1719 State ex rel. Dessie Tucker v. State
08-KH-1720 State ex rel. Kim Jackson v. State
08-KH-1721 State ex rel. Wesley Guillard v. State
08-KH-1722 State ex rel. Leo Pineyro v. State
08-KH-1723 State ex rel. Theodore Mathis v. State
08-KH-1724 State ex rel. Antoinette Holmes v. State
08-KH-1725 State ex rel. Kenneth A. Edwards v. State
08-KH-1726 State ex rel. Edna Gibson v. State
08-KH-1729 State ex rel. Rhonda K. Oliver v. State
08-KH-1730 State ex rel. Dwayne Simms v. State
08-KH-1732 State ex rel. Castadell Ruffin v. State
08-KH-1733 State ex rel. Michael Brown v. State
*207 08-KH-1734 State ex rel. Alexander Hymes v. State
08-KH-1736 State ex rel. Carolyn Lee Moore v. State
08-KH-1737 State ex rel. Zannie Neal v. State
08-KH-1738 State ex rel. Jimmie D. Sprinkle v. State
08-KH-1739 State ex rel. Dwayne Lee Rodrigues v. State
08-KH-1740 State ex rel. David Patterson v. State
08-KH-1741 State ex rel. Melvin Faucheaux v. State
08-KH-1742 State ex rel. Clarence Williams v. State
08-KH-1743 State ex rel. Claude Quest v. State
08-KH-1748 State ex rel. Michael Wilson v. State
08-KH-1749 State ex rel. Glen Styles v. State
08-KH-1750 State ex rel. Cathy Johnson v. State
08-KH-1751 State ex rel. Leon Williams Jr. v. State
08-KH-1752 State ex rel. James Flowers v. State
08-KH-1753 State ex rel. Larry Harris v. State
08-KH-1754 State ex rel. Jimmie Level Jr. v. State
08-KH-1755 State ex rel. Derrick Estes v. State
08-KH-1757 State ex rel. Stanley C. Veal v. State
08-KH-1758 State ex rel. David Boudreaux v. State
08-KH-1760 State ex rel. Johnny Luna v. State
08-KH-1761 State ex rel. Terri Revere v. State
08-KH-1762 State ex rel. Bertha Lawrence v. State
08-KH-1763 State ex rel. Helen Lane v. State
08-KH-1764 State ex rel. Van D. Hudson v. State
08-KH-1765 State ex rel. Joseph Wiggins v. State
08-KH-1766 State ex rel. April George v. State
08-KH-1770 State ex rel. Rannell Craig v. State
08-KH-1771 State ex rel. Carrie Bell v. State
08-KH-1772 State ex rel. Charlonda Hymes v. State
08-KH-1773 State ex rel. Melvin Frank v. State
08-KH-1774 State ex rel. Linroy Douglas v. State
08-KH-1775 State ex rel. Payton Funchess v. State
08-KH-1776 State ex rel. Eric Hurst v. State
08-KH-1777 State ex rel. Walter Bailey v. State
08-KH-1778 State ex rel. Derrick Chairs v. State
08-KH-1779 State ex rel. Cedrick Washington v. State
08-KH-1780 State ex rel. Era Sanders v. State
08-KH-1781 State ex rel. Joseph Jerome Jr. v. State
08-KH-1759 State ex rel. Kenneth Wilson v. State
08-KH-1782 State ex rel. Waldo Short v. State
*208 08-KH-1783 State ex rel. Cesar Roca Sr. v. State
08-KH-1784 State ex rel. Robert McCloud v. State
08-KH-1785 State ex rel. Thaddeus Johnson v. State
08-KH-1786 State ex rel. James Odoms v. State
08-KH-1787 State ex rel. Donald Muse v. State
08-KH-1788 State ex rel. Aaron Gentras v. State
08-KH-1789 State ex rel. Marvin Wallace v. State
08-KH-1790 State ex rel. Minnie McCaleb v. State
c/w
08-KH-1911 State ex rel. Minnie McCaleb v. State
08-KH-1791 State ex rel. Darrel Jones v. State
08-KH-1792 State ex rel. Lionel Jones v. State
08-KH-1793 State ex rel. William Brown, III v. State
08-KH-1794 State ex rel. Eric Isaac v. State
08-KH-1795 State ex rel. Marcel Dugar v. State
08-KH-1796 State ex rel. Troy McCloud v. State
08-KH-1797 State ex rel. Willie Curtis v. State
08-KH-1798 State ex rel. Gill W. Jasmine v. State
08-KH-1799 State ex rel. Angel Nieves v. State
08-KH-1801 State ex rel. Morris Price v. State
08-KH-1802 State ex rel. Marlon C. Page v. State
08-KH-1804 State ex rel. Louie M. Schexnayder v. State
08-KH-1805 State ex rel. Rodney Taylor v. State
08-KH-1806 State ex rel. John W. Tonubee v. State
08-KH-1807 State ex rel. Charlie Brown v. State
08-KH-1808 State ex rel. Alan Maise v. State
08-KH-1809 State ex rel. Anthony Diggs v. State
08-KH-1810 State ex rel. Adolph R. Boles v. State
08-KH-1811 State ex rel. Henry L. Fisher v. State
08-KH-1812 State ex rel. Derrick Hopson v. State
08-KH-1813 State ex rel. Aaron Wilford v. State
08-KH-1816 State ex rel. Dermon Rodriguez v. State
08-KH-1817 State ex rel. Keith Mosley v. State
08-KH-1818 State ex rel. Clifford Wright v. State
08-KH-1821 State ex rel. Vernon Francis v. State
08-KH-1822 State ex rel. Kirk Bell v. State
08-KH-1823 State ex rel. Arthur Rhodes v. State
08-KH-1825 State ex rel. Ronnie Smith v. State
08-KH-1800 State ex rel. Robert Roussell v. State
08-KH-1826 State ex rel. Jevine Haley v. State
*209 08-KH-1827 State ex rel. Marvin Johnson v. State
08-KH-1828 State ex rel. George Wade v. State
08-KH-1829 State ex rel. Tommy L. Bordelon v. State
08-KH-1830 State ex rel. William Smith v. State
08-KH-1831 State ex rel. Larry Walker v. State
08-KH-1832 State ex rel. Ronnie Davis v. State
08-KH-1833 State ex rel. Carl Quijano v. State
08-KH-1834 State ex rel. Larry Sims v. State
08-KH-1835 State ex rel. Tremaine Payne v. State
08-KH-1836 State ex rel. Anthony Jefferson v. State
08-KH-1837 State ex rel. Torey R. Harris v. State
08-KH-1838 State ex rel. Donald Hensley Jr. v. State
08-KH-1839 State ex rel. Saunders Hills v. State
08-KH-1840 State ex rel. Angelon Pardon v. State
08-KH-1841 State ex rel. Leonard Perkins v. State
08-KH-1842 State ex rel. Christopher Brockel v. State
08-KH-1843 State ex rel. Lionel Jackson v. State
08-KH-1844 State ex rel. William Birtha v. State
08-KH-1846 State ex rel. Thomas Billard v. State
08-KH-1849 State ex rel. Edwin Codrington v. State
08-KH-1850 State ex rel. Ted Durbin v. State
08-KH-1851 State ex rel. Ivory Dixon v. State
08-KH-1852 State ex rel. Thomas LeBeau v. State
08-KH-1853 State ex rel. Mark Q. Taylor v. State
08-KH-1854 State ex rel. Anthony J. Roberts v. State
08-KH-1856 State ex rel. George Lawson v. State
08-KH-1857 State ex rel. Beverly A. Stokes v. State
08-KH-1858 State ex rel. Vernon T. Washington v. State
08-KH-1859 State ex rel. Tyrone Noel v. State
08-KH-1860 State ex rel. John M. Frank v. State
08-KH-1861 State ex rel. Joseph E. Dickerson v. State
XX-XXX-XXXX State ex rel. Joseph Chisley v. State
08-KH-1866 State ex rel. Michael Williams v. State
08-KH-1867 State ex rel. Eric Gresham v. State
08-KH-1868 State ex rel. Gregory Leeming v. State
08-KH-1869 State ex rel. Anthony Robinson v. State
08-KH-1870 State ex rel. Lionel Redditt v. State
08-KH-1871 State ex rel. Timothy Turner v. State
08-KH-1848 State ex rel. Craig B. Hawkins v. State
08-KH-1872 State ex rel. Gregory Jones v. State
*210 08-KH-1873 State ex rel. Wilfred Jones v. State
08-KH-1874 State ex rel. Bobbie Stevenson v. State
08-KH-1875 State ex rel. Keith Moseley v. State
08-KH-1876 State ex rel. Robert Bates v. State
08-KH-1877 State ex rel. Jeffery Harrison v. State
08-KH-1878 State ex rel. Tonka Haynes v. State
08-KH-1880 State ex rel. Hursen Patin v. State
08-KH-1882 State ex rel. Brian K. Chisholm v. State
08-KH-1883 State ex rel. Timothy Mac-Cracken v. State
08-KH-1884 State ex rel. Kenneth B. Jackson v. State
08-KH-1886 State ex rel. Erran G. Evans v. State
08-KH-1887 State ex rel. Chris Gilkers v. State
08-KH-1888 State ex rel. Floyd Falkins v. State
08-KH-1889 State ex rel. Mario Marshall v. State
08-KH-1891 State ex rel. Barry Pascual v. State
08-KH-1892 State ex rel. Daniel Swann v. State
08-KH-1904 State ex rel. Christopher Pendleton v. State
08-KH-1905 State ex rel, Angel Pedroso v. State
08-KH-1906 State ex rel. Marlon A. King v. State
08-KH-1908 State ex rel. Kendrick Turner v. State
08-KH-1909 State ex rel. Brad Harris v. State
08-KH-1910 State ex rel. Michael Lovick v. State
08-KH-1913 State ex rel. Troy Aleman v. State
08-KH-1914 State ex rel. Bertha Lawrence v. State
08-KH-1915 State ex rel. Daniel Washington v. State
c/w
08-KH-1916 State ex rel. Daniel Washington v. State
c/w
08-KH-1917 State ex rel. Daniel Washington v. State
c/w
08-KH-1939 State ex rel. Daniel Washington v. State
08-KH-1918 State ex rel. Jesse Head v. State
08-KH-1919 State ex rel. Tyrone Washington v. State
08-KH-1920 State ex rel. Royal Every v. State
08-KH-1921 State ex rel. Manuel Plaisance v. State
08-KH-1922 State ex rel. Henry Issac v. State
08-KH-1923 State ex rel. Damaris Jackson v. State
08-KH-1924 State ex rel. Herbert A. Pierre v. State
08-KH-1925 State ex rel. Kennan Temple v. State
08-KH-1907 State ex rel. John K. Richard v. State
08-KH-1930 State ex rel. Angelo A. Gonzales v. State
*211 08-KH-1931 State ex rel. Joe W. Miller v. State
08-KH-1932 State ex rel. Herman Eisbruckner v. State
08-KH-1933 State ex rel. Bernis T. Brown v. State
08-KH-1934 State ex rel. Eric Hogan v. State
08-KH-1935 State ex rel. Rendell Washington v. State
08-KH-1936 State ex rel. Ryan Watson v. State
08-KH-1937 State ex rel. Reginald D. Watts v. State
08-KH-1938 State ex rel. Ron Wiggins v. State
08-KH-1941 State ex rel. Michael Lott v. State
08-KH-1942 State ex rel. Eric Gaines v. State
08-KH-1943 State ex rel. James Brown v. State
08-KH-1944 State ex rel. Jimmie Taylor v. State
08-KH-1945 State ex rel. Leonard McGee v. State
08-KH-1946 State ex rel. Peapso Ouch v. State
08-KH-1948 State ex rel. Gregory Satchef v. State
08-KH-1952 State ex rel. Jonathan Johnson v. State
08-KH-1953 State ex rel. Chris Barnes v. State
08-KH-1954 State ex rel. Jimmy Nee v. State
08-KH-2002 State ex rel. Glenn A. Brumfield v. State
08-KH-2005 State ex rel. Alvin Hanson v. State
c/w
08-KH-2240 State ex rel. Alvin Hanson v. State
08-KH-2006 State ex rel. Michael Martin v. State
08-KH-2007 State ex rel. Randy J. Richthofen v. State
08-KH-2008 State ex rel. Terrance Royal v. State
08-KH-2009 State ex rel. George McGee v. State
08-KH-2015 State ex rel. Leon Simmons v. State
08-KH-2016 State ex rel. Armondo Murray v. State
08-KH-2017 State ex rel. Paul Petta v. State
08-KH-2028 State ex rel. Carlos A. Zaldivar Sr. v. State
08-KH-2029 State ex rel. Juventino Munoz v. State
08-KH-2030 State ex rel. Thang Lai v. State
08-KH-2031 State ex rel. Gene Winfrey v. State
08-KH-2032 State ex rel. Gregory Jones v. State
08-KH-2033 State ex rel. Harold Neal v. State
08-KH-2043 State ex rel. Dwayne McKinney v. State
08-KH-2047 State ex rel. Clarence Williams v. State
08-KH-2048 State ex rel. Michael Clennon v. State
08-KH-2049 State ex rel. A.J. Freeman v. State
08-KH-2004 State ex rel. Damian Duquestrada v. State
08-KH-2050 State ex rel. Keith Barrow v. State
*212 08-KH-2051 State ex rel. Keith Mosley v. State
08-KH-2052 State ex rel. Michael Sims v. State
08-KH-2053 State ex rel. James Adams Jr. v. State
08-KH-2054 State ex rel. Listen Armand v. State
08-KH-2056 State ex rel. Robert Bolton v. State
08-KH-2061 State ex rel. Michael Molina v. State
08-KH-2063 State ex rel. George King v. State
08-KH-2064 State ex rel. Michael Ditcharo v. State
08-KH-2065 State ex rel. Jeffery E. Harrison v. State
08-KH-2067 State ex rel. Troy Taylor v. State
08-KH-2068 State ex rel. Manuel P. Fleming v. State
08-KH-2069 State ex rel. Fred J. Leblanc Jr. v. State
08-KH-2071 State ex rel. Shannon Zeno v. State
08-KH-2072 State ex rel. Roy J. Dickerson v. State
08-KH-2073 State ex rel. Anthony Kelly v. State
08-KH-2074 State ex rel. Eddie J. Armant v. State
08-KH-2083 State ex rel. David Marshall v. State
08-KH-2087 State ex rel. Robert Guccione v. State
08-KH-2088 State ex rel. Majuangy Evans v. State
08-KH-2091 State ex rel. Jason Pitts v. State
08-KH-2092 State ex rel. Dewing Hickerson v. State
c/w
08-KH-2299 State ex rel. Dewing Hickerson v. State
08-KH-2093 State ex rel. Desmond Houston v. State
08-KH-2110 State ex rel. Kerry Orgeron v. State
08-KH-2111 State ex rel. Curtis Thomas v. State
08-KH-2112 State ex rel. Houston Jackson v. State
08-KH-2116 State ex rel. Terrence Jones v. State
08-KH-2120 State ex rel. Miguel Rosales v. State
08-KH-2121 State ex rel. Jerome Norman v. State
08-KH-2206 State ex rel. Eddie Christoff v. State
08-KH-2216 State ex rel. Daniel Smith v. State
08-KH-2217 State ex rel. Kenneth Toliver v. State
08-KH-2218 State ex rel. Terrence King v. State
08-KH-2219 State ex rel. Jovan Butler v. State
08-KH-2221 State ex rel. Armando Barroso v. State
08-KH-2222 State ex rel. Rodney Morris v. State
08-KH-2234 State ex rel. Darryl Everson v. State
08-KH-2235 State ex rel. Raymond Shaw v. State
08-KH-2089 State ex rel. Antonio Gallagher v. State
08-KH-2236 State ex rel. Percy M. Taylor v. State
*213 08-KH-2237 State ex rel. Elton Cowart v. State
08-KH-2238 State ex rel. James Pendelton v. State
08-KH-2239 State ex rel. Kevin A. Alexander v. State
08-KH-2241 State ex rel. James H. Wallace v. State
08-KH-2269 State ex rel. Brandon Watts v. State
08-KH-2270 State ex rel. Shawn LaCour v. State
08-KH-2272 State ex rel. Bryan Davis v. State
c/w
08-KH-2273 State ex rel. Bryan Davis v. State
08-KH-2274 State ex rel. Thank Vu Nguyen v. State
08-KH-2275 State ex rel. Joseph Conrad v. State
08-KH-2276 State ex rel. Devine Jordan v. State
08-KH-2277 State ex rel. Elston Robinson v. State
08-KH-2280 State ex rel. James Thomas Sr. v. State
08-KH-2281 State ex rel. Willie Smith v. State
08-KH-2282 State ex rel. Cleveland Bell v. State
08-KH-2283 State ex rel. Shawn Chopin v. State
08-KH-2284 State ex rel. Henry Davis v. State
08-KH-2285 State ex rel. Arthur Williams v. State
08-KH-2298 State ex rel. Vashon Kelly v. State
08-KH-2300 State ex rel. Keyointa M. Martin v. State
08-KH-2305 State ex rel. Anna Green v. State
08-KH-2306 State ex rel. Theresa Picou v. State
08-KH-2307 State ex rel. Walter Lemieux v. State
08-KH-2308 State ex rel. Joseph E. Ward v. State
08-KH-2322 State ex rel. Garry U. Jones, Sr. v. State
08-KH-2323 State ex rel. Nelson Waits v. State
08-KH-2324 State ex rel. Christopher Thomas v. State
08-KH-2326 State ex rel. Joseph K. Sam v. State
08-KH-2327 State ex rel. Arthur K. Jones v. State
08-KH-2328 State ex rel. Ricky Nicholas v. State
08-KH-2332 State ex rel. Donald Washington v. State
08-KH-2333 State ex rel. Junior Payne v. State
08-KH-2360 State ex rel. Leonard Graves v. State
08-KH-2361 State ex rel. John G. Rowell v. State
08-KH-2369 State ex rel. Rodney Hamilton v. State
08-KH-2372 State ex rel. Shirley Jackson v. State
08-KH-2373 State ex rel. Nolan Grant Jr. v. State
08-KH-2286 State ex rel. Simon Montgomery v. State
08-KH-2374 State ex rel. Shawna Farley v. State
*214 08-KH-2375 State ex rel. Christopher Hill v. State
08-KH-2376 State ex rel. Karnell Preston v. State
08-KH-2377 State ex rel. Corey B. Page v. State
08-KH-2378 State ex rel. Beauregard J. Wattingney v. State
08-KH-2379 State ex rel. Brian Fullilove v. State
08-KH-2380 State ex rel. Donald Jackson v. State
08-KH-2381 State ex rel. Charles Price v. State
08-KH-2384 State ex rel. David Cummings v. State
WEIMER, J., dissenting in part.
I dissent in part.
While I agree these matters should be re-considered, to avoid any appearance of impropriety, I would either randomly allot these cases to the other courts of appeal or appoint three ad hoc judges to consider these matters.
APPLICATION FOR REHEARING
Rehearing denied.
KIMBALL, J., additionally concurring in the denial of rehearing.
The circumstances of the allegations involved in these cases indeed make it appropriate for the appellate court and this court to ensure that the perception as well as the reality of appellate review take place as the constitutional scheme would have it occur (i.e., clearly reviewed by an appellate panel of three judges). Many of these cases have, in fact, originally been reviewed and have had opinions written by the courts of appeal and by the seven justices of this court on original appellate review, in addition to having been reviewed on post conviction by the seven justices of this court in earlier proceedings, notwithstanding the review or lack thereof that occurred precedent to ours.
Nonetheless, creating a new process of appellate review even now is the correct thing to do in this rare instance. However, in my view, it is not appropriate under these circumstances to add this number of cases to those dockets of the other courts of appeal nor is it proper to expend approximately $200,000 of the public's money to hire retired judges and staff to perform this review. Rather, the court's process of referring these cases to judges at the same circuit (but not on the original panels accused of failing to perform adequate reviews) to perform a review that then has the potential of further review by the justices of this court is both appropriate and responsible.
This re-hearing application, in my view, attempts to suggest that this court should base its decision not on evidence in any record, but rather on allegations in a suicide note which in itself suggests the depression of the writer who, if believed, had been fired by the very court which he accuses of misconduct. Moreover, we need not consider a police report which has been neither substantiated nor admitted into evidence in these or any other matters. While this may be the fodder of news reports and movies, it is not, in my view, proper evidence for judicial action.